               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                     Plaintiff,
                                                    Case No. 18-CV-1237-JPS
v.

BRETT VERBICK, ALAN
DESCHLER, and DR. MISO                                              ORDER
MILOSLAVIC,

                      Defendants.


       Plaintiff, who was formerly imprisoned in the Wisconsin prison

system, was allowed to proceed on claims against Brett Verbick

(“Verbick”), a prison guard, for using excessive force in handcuffing her,

and against Alan Deschler (“Deschler”) and Dr. Miso Miloslavic

(“Miloslavic”), a prison supervisor and doctor, respectively, for failing to

adequately treat her injuries from the handcuffing incident. (Docket #13).

Defendants filed a motion for summary judgment on April 30, 2019.

(Docket #35). Along with their motion they filed a statement of proposed

findings of fact. (Docket #42).

       According to that statement, Plaintiff had been misbehaving and

was sent to the restrictive housing unit for disciplinary reasons. Verbick

was required by prison policy to handcuff Plaintiff to transport her to the

restrictive housing unit. In doing so, he moved Plaintiff’s hands behind her

back. Plaintiff’s complaint alleges that this caused her severe pain, and that

Verbick knew this would happen. Defendant’s evidence is to the contrary;

Verbick had no knowledge of any potential risk of harm in handcuffing
Plaintiff behind her back. Indeed, prison staff handcuffed Plaintiff carefully,

and noted that she resisted the restraints during transport, which is likely

what caused her pain.

       Once in her new cell assignment, Plaintiff complained to Deschler of

pain. He summoned a nurse, who gave Plaintiff Tylenol and an ice pack.

The nurse noted exceedingly mild bruising on Plaintiff’s wrists and no

breach of the skin. Plaintiff nevertheless continued to complain and was

seen by Miloslavic a week later. Miloslavic found substantial bruising and

swelling on Plaintiff’s left hand. He concluded that these symptoms were

inconsistent with the handcuffing incident, and that Plaintiff had instead

harmed herself to create her present injuries. Miloslavic nevertheless

obtained x-rays of her hands and wrists, which showed no abnormalities.1

       Defendants contend that these facts do not support liability against

any of them. As to Verbick, the Eighth Amendment’s proscription of cruel

and unusual punishment prohibits prison authorities from “unnecessarily

and wantonly inflicting pain on inmates.” See Rivera v. Drake, 497 F. App’x

635, 637 (7th Cir. 2012). Use of force that is maliciously motivated, unrelated

to institutional security, and lacks a legitimate penological justification

violates the Eighth Amendment. Id. Verbick’s handcuffing was motivated

by the need to securely transport Plaintiff for disciplinary reasons. It was

not done wantonly or unnecessarily, and care was taken to avoid hurting

Plaintiff. The fact that she may have experienced some pain does not make

Verbick liable for cruel and unusual punishment.



       1Defendants offer additional evidence of Plaintiff’s malingering and
petulant behavior. With prison security and medical staff, Plaintiff was insistent
that she allowed to use a walker. However, she was often seen walking without
one. Plaintiff would then reiterate the need for a walker soon thereafter.


                                   Page 2 of 5
        As to Deschler and Miloslavic, the Eighth Amendment imposes

liability on them only if they were deliberately indifferent to a serious

medical need. Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005). Defendants

maintain that Plaintiff cannot satisfy the “serious medical need” component

of the claim. A sufficiently serious condition is one that has been diagnosed

by a doctor as needing treatment or is so serious that even a lay person

would easily recognize the need for medical attention. See McDonald v.

Hardy, 821 F.3d 882, 889 (7th Cir. 2016). Plaintiff had only slight bruising on

her wrists which was quickly treated by the nursing staff with painkillers

and an icepack. Miloslavic’s observations confirmed that Plaintiff suffered

no lasting injury from the handcuffing incident. Indeed, she may have

attempted to manufacture a basis for further treatment with self-inflicted

harm.

        Plaintiff responded to Defendants’ motion on June 7, 2019. Her

responsive materials include a legal brief, (Docket #50), her own proposed

findings of fact, (Docket #51), and various affidavits and exhibits, (Docket

#50-2, #50-3, #52, #53, and #53-1). Plaintiff also submitted other evidentiary

materials prior to filing her summary judgment response. (Docket #45, #46,

and #48).

        Nowhere in Plaintiff’s submissions, however, is a response to

Defendants’ statement of facts that complies with the applicable procedural

rules. Federal Rule of Civil Procedure 56 and Civil Local Rule 56 describe

in detail the form and contents of a proper summary judgment submission.

In particular, they state that a party opposing a summary judgment motion

must file

        (B) a concise response to the moving party’s statement of facts
        that must contain:


                                 Page 3 of 5
              (i) a reproduction of each numbered paragraph in the
       moving party’s statement of facts followed by a response to
       each paragraph, including, in the case of any disagreement,
       specific references to the affidavits, declarations, parts of the
       record, and other supporting materials relied upon[.]

Civ. L. R. 56(b)(2)(B)(i); see Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting

that a fact . . . is genuinely disputed must support the assertion by: (A) citing

to particular parts of materials in the record[.]”).

       Rather than comply with this rule, Plaintiff conclusorily states that

she “opposes” Defendants’ proposed facts, without addressing each of

Defendants’ facts individually and citing appropriate evidence in support

of any facts which she might dispute. (Docket #50 at 1); see also (Docket #55)

(Defendants’ response to Plaintiff’s statement of facts, which demonstrates

the proper method for responding to proposed findings of fact). This is

unacceptable, in light of the fact that Plaintiff was twice provided a copy of

the procedural rules, once by the Court, (Docket #17), and once by

Defendants’ themselves along with their summary judgment motion,

(Docket #35 at 3–13).

       Despite being twice warned of the strictures of summary judgment

procedure, Plaintiff ignored those rules by failing to properly dispute

Defendants’ proffered facts with citations to relevant, admissible evidence.

Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Though the Court is required

to liberally construe a pro se plaintiff’s filings, it cannot act as her lawyer,

and it cannot delve through the record to find favorable evidence for her.

Even if such relevant and favorable evidence could be located in the record,

the Court cannot compile that evidence for her and construct legal or factual

arguments on her behalf. In other words, the Court cannot abandon its role

as a neutral decisionmaker and become an advocate for one party. Thus, the


                                  Page 4 of 5
Court deems Defendants’ facts undisputed for purposes of deciding their

motion for summary judgment. See Fed. R. Civ. P. 56(e); Civ. L. R. 56(b)(4);

Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir. 2006) (noting that district

courts have discretion to enforce procedural rules against pro se litigants).

       Based on the undisputed facts presented by Defendants, summary

judgment is clearly appropriate in their favor. The Court will, therefore,

dismiss each of Plaintiff’s claims, and this action generally, with prejudice.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #35) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 26th day of June, 2019.

                                   BY THE COURT:



                                   ____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 5 of 5
